[Cite as State v. Jefferson, 2017-Ohio-4313.]

                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                        :

                 Plaintiff-Appellee,                  :
                                                                      No. 16AP-348
v.                                                    :             (C.P.C. No. 15CR-1615)

Diondre Jefferson,                                    :           (REGULAR CALENDAR)

                 Defendant-Appellant.                 :



                                                D E C I S I O N

                                       Rendered on June 15, 2017


                 On brief: Ron O'Brien, Prosecuting Attorney, and Laura R.
                 Swisher, for appellee. Argued: Steven L. Taylor.

                 On brief: Yeura R. Venters, Public Defender, and George M.
                 Schumann, for appellant. Argued: George M. Schumann.

                   APPEAL from the Franklin County Court of Common Pleas

HORTON, J.
        {¶ 1} Defendant-appellant, Diondre Jefferson, appeals from a judgment of the
Franklin County Court of Common Pleas finding him guilty of murder with a three-year
firearm specification. Based on the Supreme Court of Ohio's decision in State v. Aalim,
__Ohio St.3d__, 2017-Ohio-2956 (Slip Opinion) ("Aalim II"), we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On January 15, 2015, appellant was charged in the Franklin County Court of
Common Pleas, Division of Domestic Relations, Juvenile Branch case No. 15JU-485, with
murder, aggravated robbery, kidnapping, and tampering with evidence. On January 16,
2015, the state filed a motion to relinquish jurisdiction pursuant to R.C. 2152.12(A). The
motion alleged that appellant was subject to mandatory transfer to the general division
No. 16AP-348                                                                             2

since he was 16 years old at the time of the offense, and that there was probable cause to
find that he had committed a category one offense (murder) and a category two offense
(aggravated robbery) while using a firearm.
       {¶ 3} At the probable cause hearing, counsel for appellant objected to the
constitutionality of the mandatory transfer provision of R.C. 2152.12(A) on the basis that
it violated appellant's right to due process. The juvenile court found probable cause and
granted the state's motion to transfer appellant to the general division for prosecution as
an adult.
       {¶ 4} On April 3, 2015, appellant was indicted in Franklin County C.P. No. 15CR-
1615. The indictment contained the same charges originally filed in juvenile court with the
addition of a count for aggravated murder with a firearm specification. On July 22, 2015,
appellant pled guilty to murder with a 3 year firearm specification, and the remaining
counts of the indictment were dismissed by agreement. The court sentenced appellant to
15 years to life in prison on the murder count, plus 3 years consecutive for the firearm
specification, for a total sentence of 18 years to life. On May 6, 2016, appellant filed a
motion for a delayed appeal, which this court granted on July 28, 2016.
II. ASSIGNMENTS OF ERROR
       {¶ 5} Appellant assigns the following errors:
              [I.] R.C. 2152.10(A) and R.C. 2152.12(A), the mandatory
              transfer statutes, violated the defendant-appellant's
              constitutional rights to due process protected by the
              Fourteenth Amendment to the United States Constitution and
              Article I, Section 16 of the Ohio Constitution.

              [II.] R.C. 2152.10(A) and R.C. 2152.12(A), the mandatory
              transfer statutes, violated the defendant-appellant's
              constitutional rights to equal protection protected by the
              Fourteenth Amendment to the United States Constitution and
              Article I, Section 2 of the Ohio Constitution.

III. DISCUSSION
       {¶ 6} On December 22, 2016, the Supreme Court of Ohio decided State v. Aalim,
__ Ohio St.3d __, 2016-Ohio-8278 ("Aalim I"), which dealt with a defendant who was 16
years old at the time of the alleged offense. The case had been transferred to the
general division of the common pleas court pursuant to R.C. 2152.10(A)(2)(b) and
No. 16AP-348                                                                             3

2152.12(A)(1)(b). The Supreme Court held that "the mandatory transfer of juveniles to the
general division of common pleas court violates juveniles' right to due process as
guaranteed by Article I, Section 16 of the Ohio Constitution." Aalim I at ¶ 31. The Supreme
Court declined "to address the equal-protection issue raised in Aalim's second proposition
of law." Id. at ¶ 30. As such, the Supreme Court remanded "the cause to the juvenile court
for an amenability hearing pursuant to R.C. 2152.10 and 2152.12." Id. at ¶ 32.
       {¶ 7} The state filed a motion to reconsider Aalim I. On May 25, 2017, the
Supreme Court decided Aalim II, which granted the state's motion to reconsider, vacated
the decision in Aalim I, and held as follows:
              Because this court failed in Aalim I, __ Ohio St.3d __, 2016-
              Ohio-8278, __ N.E.3d __, to consider the General Assembly’s
              exclusive constitutional authority to define the jurisdiction of
              the courts of common pleas under Article IV, Section 4(B) of
              the Ohio Constitution, we grant the state's motion for
              reconsideration pursuant to S.Ct.Prac.R. 18.02. Upon
              reconsideration, we hold that the mandatory bindover of
              certain juvenile offenders under R.C. 2152.10(A)(2)(b) and
              2152.12(A)(1)(b) complies with due process and equal
              protection as guaranteed by the Ohio and United States
              Constitutions. We therefore vacate our decision in Aalim I,
              and we affirm the judgment of the court of appeals upholding
              the trial court's denial of Aalim's motion to dismiss his
              indictment.

Aalim II at ¶ 38.
       {¶ 8} Aalim II is dispositive of appellant's constitutional arguments. Therefore,
appellant's assignments of error are overruled.
IV. DISPOSITION
       {¶ 9} Having overruled appellant's two assignments of error, the judgment of the
Franklin County Court of Common Pleas is affirmed.
                                                                       Judgment affirmed.

                           SADLER and DORRIAN, JJ., concur.
                               _________________